              Case 8:20-bk-02489-RCT         Doc 32     Filed 10/14/20     Page 1 of 4



                                        ORDERED.

   Dated: October 14, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:
George Andre Debidart, Jr. and                        Case No.: 8:20‐bk‐02489‐RCT
Carole Mathieu Debidart,                              Chapter 7

                Debtors.                       /

                       ORDER GRANTING TRUSTEE’S MOTION
                TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS
                      (Re: 2045 FREDERICK DR VENICE, FL 34292)

         THIS CASE came before the Court for hearing on October 8, 2020, to consider Chapter 7

Trustee Traci Stevenson’s (“Trustee”) Motion to Sell Real Property Free and Clear of Liens (the

“Motion”) (Doc. 28). For the reasons stated on the record at the hearing, it is

         ORDERED AND ADJUDGED:

         1.     Notice of the Motion is approved as proper and adequate under the circumstances.

         2.     The Motion (Doc. 28) is GRANTED.

         3.     The Trustee is authorized to sell the real property described as:

         Lot 245, North Venice Farms, according to the map or plat thereof, as recorded in
         Plat Book 2, Page(s) 203, of the Public Records of Sarasota County, Florida,

more commonly known as 2045 FREDERICK DR VENICE, FL 34292 (the “Real Property”),

for $399,000.00, conditioned on the consent of the lienholder(s) and in accordance with the terms
            Case 8:20-bk-02489-RCT           Doc 32      Filed 10/14/20    Page 2 of 4




provided for in the Motion.

       4.      The Trustee is authorized to pay the secured mortgage creditor Fifth Third Bank

(the “Secured Creditor”) the full amount of its lien as of the date of closing or other amount

agreeable to the Secured Creditor to release its lien.

       5.      The Trustee is authorized to take any all actions and to execute any and all

documents necessary and appropriate to effectuate and consummate the terms of said sale,

including, executing a deed conveying the interests of the Debtors in the Real Property to

Marilyn Moss (the “Buyer”).

       6.      Pursuant to Section 363(f) of the Bankruptcy Code, effective upon closing, the

sale of the Real Property will vest in the Buyer(s) all right, title and interest of the Debtors and

the bankruptcy estate in the Real Property, free and clear of the liens, claims or interests listed

below (the “Affected Interests”):

               (a) George Debidart, Debtor, name on deed; and

               (b) Fifth Third Bank, mortgage lienholder.

       7.      This Order is and shall be effective as a determination that, upon and subject to

the occurrence of the closing of the sale, all Affected Interests have been and hereby are

adjudged and declared to be unconditionally released as to the Real Property.

       8.      The Buyer has not assumed any liabilities of the Debtors.

       9.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as are required by the

purchase agreement or order of this Court, including, but not limited to, (a) all delinquent real

property taxes and outstanding post‐petition real property taxes pro‐rated as of the closing with

respect to the Real Property included among the purchased assets; and (b) other anticipated



                                                  2
             Case 8:20-bk-02489-RCT          Doc 32     Filed 10/14/20      Page 3 of 4




closing costs (estimated below):

        Total Sales/Brokers Commission:
        2% to 1st Premier International Properties, LLC             $7,980.00
        2% to Shark Tooth Realty                                    $7,980.00
        2% to BK Global Real Estate Services                        $7,980.00


        Title Charges:                                              $4,688.00
        Government recording / transfer charges:                    $0.00
        Other / Debits                                              $0.00
        (incl. 506(c) surcharge, Trustee Liability Insurance)

        Satisfaction of Liens:
        Fifth Third Bank (home mortgage servicer)                   $354,111.90

Without further order of the Court, the Trustee is authorized to pay closing costs in amounts

different than the estimated amounts described above so long as they are within industry standard

and with the consent of the Secured Creditor and any applicable home owners association.

       10.     Except as otherwise provided in the Motion, the Real Property shall be sold,

transferred, and delivered to Buyers on an “as is, where is” or “with all faults” basis.

       11.     Buyer is approved as a buyer in good faith in accordance with Section 363(m) of

the Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the

Bankruptcy Code.

       12.     This Court retains jurisdiction to enforce and implement the terms and provisions

of this Order and the purchase agreement, all amendments thereto, any waivers and consents

thereunder, and each of the documents executed in connection therewith in all respects, including

retaining jurisdiction to (a) compel delivery of the Real Property to the Buyer(s), (b) resolve any

disputes arising under or related to the purchase agreement, and (c) resolve any disputes

regarding liens, claims, or interests asserted against the Real Property.

       13.     The purchase agreement and any related documents or other instruments may be


                                                  3
           Case 8:20-bk-02489-RCT          Doc 32    Filed 10/14/20     Page 4 of 4




modified, amended or supplemented by the parties thereto, in a writing signed by both parties

without further order of the Court, provided that any such modification, amendment or

supplement does not have a material adverse effect on the Debtors’ bankruptcy estate.




Trustee Traci K. Stevenson is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within 3 days of entry of the order.




                                               4
